 Case 2:21-cv-01239-JMA Document 13 Filed 06/27/21 Page 1 of 5 PageID #: 2128




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------
2 RIVER TERRACE APARTMENT 12J :
LLC,                                                  :    Case No. 21-cv-01239-JMA
                              Appellant,              :
                                                      :
       v.                                             :
                                                      : REPLY TO STAY OPPOSITION
HOWARD M. EHRENBERG IN HIS                            :
CAPACITY AS LIQUIDATING                               :
TRUSTEE OF ORION HEALTHCORP., :
INC. et. al.                                          :
                              Appellee.               :
---------------------------------------------------------------------------




          Appellee’s Opposition to Appellant’s Motion for a Stay relies heavily upon

the existence of the Residential Board’s judgment and its effect upon the value of

Apartment 12J. This reliance, however, overlooks a key factor – the undeniable fact

that the facts and circumstances surrounding the judgment were never fully briefed

or litigated before the Bankruptcy Court (or, indeed, before this Court) as the

judgment was obtained years after the transaction underlying the Bankruptcy

Adversary Proceeding filed by Appellee in the Court below. Thus, it should not

properly form the basis of this Court’s decision on the Stay application.

    THE EXISTENCE OF THE STATE COURT JUDGMENT IS NOT
  EVIDENCE OF THE INTEREST IN OR USE OF THE APARTMENT BY
                        APPELLANT

           Both Appellee and, to a certain extent, the Bankruptcy Court have made
Case 2:21-cv-01239-JMA Document 13 Filed 06/27/21 Page 2 of 5 PageID #: 2129




repeated reference throughout the course of these proceedings, particularly in

opposing Appellant’s efforts to obtain a Stay, to the judgment obtained against

Appellant by the Residential Board1 of the 2 River Terrace condominium. The

Summary Judgment Order which Appellant seeks to stay arose from a Bankruptcy

Court Adversary Proceeding filed by Appellee against Appellant 2 River Terrace

Apartment 12J, LLC, and three other parties who were not involved in the Summary

Judgment proceedings. The Adversary Complaint sought, in relevant part, to claw

back as a fraudulent transfer the ownership of Apartment 12J from Appellant.

Appellee relied in that Complaint on several New York State statutes setting forth

various theories of fraudulent conveyance. Each of these statutory theories required

an analysis that focused on the time of the transfer, which took place in late 2015

and early in 2016; accordingly, it was primarily this period of time that was briefed

and argued by the parties in connection with the Summary Judgment motion and

subsequent Order. 2

      On September 20, 2019, the Residential Board of Managers of Riverhouse

One Rockefeller Park obtained a default judgment in New York State Supreme Court


1
  The Residential Board, while not a party to any of the proceedings below, has noted
its position as an Interested Party and has appeared regularly at the Bankruptcy Court
proceedings. As a result, it has made a record of its position regarding Apartment
12J before that Court in addition to the allegations of Appellee.
2
  Appellant did make reference in its papers to events taking place after February of
2016, but only in light of the issue of the Debtors’ solvency or lack thereof following
the transfer.
Case 2:21-cv-01239-JMA Document 13 Filed 06/27/21 Page 3 of 5 PageID #: 2130




under Index No. 150269/2019 against 2 River Terrace Apartment 12J, LLC. The

facts underlying that judgment were not part of the record of the adversary

proceedings in the Bankruptcy Court below nor, other than by very general

reference, were the facts surrounding Appellant’s position regarding the judgment.

Indeed, as the Summary Judgment motion was focused on events occurring years

earlier and as it took place prior to the commencement of the discovery process, it is

unsurprising that these facts remained substantially undeveloped.

        Appellee, however, has now argued to both the Bankruptcy Court and to this

Court that the existence of the judgment is evidence of Appellant’s lack of interest

in the apartment and, therefore, that Appellant is unable to establish either the first

or fourth factors under consideration by this Court in determining whether or not to

grant a stay. Hon. Alan S. Trust, in making his June 16, 2021, ruling denying a stay

and granting the Trustee’s Motion to Sell, also adopted this position. However, this

position ignores both the lack of adequate discovery and briefing and the complex

web of litigation surrounding not only Apartment 12J, but Appellant’s manager as

well.

        Appellant’s Stay application noted that Apartment 12J has been the subject of

multiple different legal actions, including not merely the Bankruptcy Court

adversary proceeding but also an in rem proceeding in New Jersey District Court;

potential forfeiture in a criminal case ongoing in New Jersey District Court; the New
Case 2:21-cv-01239-JMA Document 13 Filed 06/27/21 Page 4 of 5 PageID #: 2131




York state proceeding that led to the Board’s judgment; and a proceeding filed in

New York State Supreme Court by Appellant. Since 2018, Appellant’s manager,

Paul Parmar, has been involved in each of these litigations on the LLC’s behalf as

well as in additional proceedings on his own behalf or on behalf of other corporate

entities in which he holds or held an interest, including a RICO case brought in New

Jersey District Court by other corporate entities; the aforementioned criminal case;

a civil proceeding brought in New Jersey District Court by the United States

Securities and Exchange Commission; a separate bankruptcy adversary proceeding;

a Delaware Chancery Court case; and litigation in New Jersey state courts.3 The

criminal case in particular has had an impact on all of the other proceedings, both

due to multiple categories of assets being attached or frozen by the Government and

due to the ongoing and paramount necessity of ensuring that Mr. Parmar’s

constitutional rights are not impacted by the civil cases. In light of this legally

complex background, it is an oversimplification to say that the existence of the

Residential Board’s judgment constitutes evidence of Appellant’s position regarding

the value of Apartment 12J. Indeed, Appellant has what it believed to be valid

grounds for its actions in the New York State Supreme Court; actions which have

not been properly briefed in either the Bankruptcy Court or this Court, as they were



3
  Some of these other legal proceedings have since been concluded, while the
remainder are ongoing. Many of them involve related facts.
Case 2:21-cv-01239-JMA Document 13 Filed 06/27/21 Page 5 of 5 PageID #: 2132




not at issue in the underlying proceedings and, thus, should not be considered by this

Court in its evaluation of the four factors involved in evaluating whether the granting

of a stay is an appropriate use of the Court’s authority.

                                  CONCLUSION

      For all the reasons stated herein and in Appellant’s initial motion papers,

Appellant respectfully requests that this Court issue an Order continuing its Stay past

June 28, 2021 for the duration of Appellant’s Appeal, setting a reasonable bond, and

for such other and further relief as this Court deems appropriate.



Dated:       June 27, 2021
             New York, New York


                                 Respectfully submitted,



                                 _/s/Maryam N. Hadden___________

                                 Maryam N. Hadden, Esq.
                                 Parlatore Law Group, LLP
                                 One World Trade Center, Suite 8500
                                 New York, New York 10007
                                 (646)846-6382
                                 Maryam.hadden@parlatorelawgroup.com

                                 Attorney for Appellant, 2 River Terrace
                                 Apartment 12J, LLC
